Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 7, 2022

                                      No. 04-21-00470-CV

                                   Lakshmana VISWANATH,
                                          Appellant

                                                v.

                                   THE CITY OF LAREDO,
                                          Appellee

                   From the 49th Judicial District Court, Webb County, Texas
                             Trial Court No. 2019CVK001492D1
                             Honorable Joe Lopez, Judge Presiding


                                         ORDER

        Appellant’s brief was due to be filed by January 21, 2022. Neither the brief nor a motion
for extension of time has been filed. Appellant is therefore ORDERED to file, no later than
February 17, 2022, her brief and a written response reasonably explaining: (1) her failure to
timely file a brief, and (2) why appellee is not significantly injured by appellant’s failure to
timely file a brief. If appellant fails to timely file a brief and the written response by February
17, 2022, we will dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a); see
also TEX. R. APP. P. 42.3(c) (allowing involuntary dismissal if appellant fails to comply with
court order).



                                                     _________________________________
                                                     Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of February, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court